                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF KANSAS



DIJON T. DIXON,

                                      Plaintiff,

              v.                                             CASE NO. 19-3028-SAC


CORE CIVIC, et al.,

                                      Defendants.



                                 MEMORANDUM AND ORDER

       Plaintiff proceeds pro se on a complaint filed under 42 U.S.C. § 1983. Plaintiff seeks relief

on allegations that Defendants CoreCivic and L. R. Thomas violated his constitutional rights when

he was exposed to CS gas during a prisoner protest at the Leavenworth, Kansas, detention facility

operated by CoreCivic.

       By an order dated April 30, 2019, the Court directed Plaintiff to show cause why the

complaint, filed as a § 1983 action but construed as a Bivens action, should not be dismissed as

failing to state a claim for relief against Defendants. Having reviewed Plaintiff's response, the

Court dismisses the complaint.

42 U.S.C. § 1983

       Plaintiff filed his complaint under 42 U.S.C. § 1983. However, § 1983 is inapplicable to

his claims. To proceed under 42 U.S.C. § 1983, “a plaintiff must allege the violation of a right

secured by the Constitution and laws of the United States, and must show that the alleged

deprivation was committed by a person acting under color of state law.” West v. Atkins, 487 U.S.


                                                   1
42, 48 (1988). A defendant acts “under color of state law” when he “exercise[s] power possessed

by virtue of state law and made possible only because the wrongdoer is clothed with the authority

of state law.” Id. at 49.

         Plaintiff does not dispute that he is a federal prisoner. His confinement in CoreCivic-

Leavenworth was pursuant to the authority of a federal entity to confine him, presumably either

the United States Marshal Service or the Bureau of Prisons, thus his allegations fail to establish

that any defendant acted under color of state law for the purpose of establishing a cause of action

under 42 U.S.C. § 1983.

Bivens

         Nor does Plaintiff have an established cause of action against Defendants under 28 U.S.C.

§ 1331 and Bivens v. Six Unknown Named Agents of the Federal Bureau of Narcotics, 403 U.S.

388, 395–97 (1971). Bivens held that “plaintiffs may sue federal officials in their individual

capacities for damages for Fourth Amendment violations, even in the absence of an express

statutory cause of action analogous to 42 U.S.C. § 1983.” Id.; Carlson v. Green, 446 U.S. 14, 18

(1980) (recognizing a parallel cause of action for Eighth Amendment violations).

         However, CoreCivic is a private company contracted by the federal government to house

federal prisoners in its private prison in Leavenworth, and Defendant Thomas is not a federal

official but rather an employee of a private company. As previously explained, Plaintiff’s claims

against CoreCivic must be dismissed pursuant to Correctional Services Corp. v. Malesko, 534 U.S.

61, 70-71 (2001), which held that a Bivens action does not lie against a private entity acting under

color of federal law, such as CoreCivic here. Likewise, Plaintiff does not have a Bivens claim

against Defendant Thomas. The Supreme Court has found that a Bivens remedy is not available

to a prisoner seeking damages from the employees of a private prison for violation of the prisoner’s



                                                 2
Eighth Amendment rights. Minneci v. Pollard, 565 U.S. 118, 125 (2012) (refusing to imply the

existence of a Bivens action where state tort law authorizes alternate action providing deterrence

and compensation); see also Peoples v. CCA Detention Centers, 422 F.3d 1090, 1101 (10th Cir.

2005) (there is no right of action for damages under Bivens against employees of a private prison

for alleged constitutional deprivations when alternative state causes of action for damages, such as

medical malpractice, are available to plaintiff)..

       The Supreme Court reasoned that “a critical difference” between cases where Bivens

liability applied and those where it did not was “employment status,” i.e., whether the defendants

were “personnel employed by the government [or] personnel employed by a private firm.”

Minneci, 565 U.S. at 126 (emphasis in original). The Supreme Court rejected the argument that

private actors performing governmental functions should be considered federal agents for the

purposes of Bivens liability. Id. at 126-27.

       In Minneci, the Supreme Court held that the “ability of a prisoner to bring state tort law

damages action[s] against private individual defendants means that the prisoner does not ‘lack

effective remedies.’” Id. at 125 (citing Malesko, 534 U.S. at 72). They reasoned that “in the case

of a privately employed defendant, state tort law provides an ‘alternative, existing process’ capable

of protecting the constitutional interests at stake.” Id. (citing Wilkie v. Robbins, 551 U.S. 537, 550

(2007)).

       The Supreme Court also found “specific authority indicating that state law imposes general

tort duties of reasonable care . . . on prison employees in every one of eight States where privately

managed secure federal facilities are currently located.” Id. at 128. “[I]n general, state tort law

remedies provide roughly similar incentives for potential defendants to comply with the Eighth

Amendment while also providing roughly similar compensation to victims of violations.” Id. at



                                                     3
130. Kansas is a state whose tort law reflects the “general principles of tort law” recognized in

Minneci and set forth in the (Second) Restatement of Torts §§ 314A(4), 320 (1963-64). See Camp

v. Richardson, No. 11-3128-SAC, 2014 WL 958741, at n. 12 (D. Kan. March 11, 2014) (citing

Estate of Belden v. Brown Cty., 261 P.3d 943 (Kan. App. 2011) (setting forth remedies available

in Kansas)).

       Likewise, the Tenth Circuit has stated that “the presence of an alternative cause of action

against individual defendants provides sufficient redress such that a Bivens cause of action need

not be implied.” Crosby v. Martin, 502 F. App’x 733, 735 (10th Cir. 2012) (unpublished) (citing

Peoples, 422 F.3d at 102). The Tenth Circuit found that where Plaintiff “has an alternative cause

of action against the defendants pursuant to Kansas state law, he is precluded from asserting a

Bivens action against the defendants in their individual capacities,” and he is “barred by sovereign

immunity from asserting a Bivens action against the defendants in their official capacities.”

Crosby, 502 F. App’x at 735 (citing Farmer v. Perrill, 275 F.3d 958, 963 (10th Cir. 2001)). Quite

similarly to Mr. Dixon’s allegations here, Crosby involved claims of excessive force and denial of

medical care in connection with the use of chemical spray on the plaintiff. Id. at 734. The Tenth

Circuit affirmed the dismissal of the plaintiff’s complaint for failure to state a claim. Id. at 736.

       Plaintiff’s remedy, if any, against CoreCivic and its employees such as Defendant Thomas

is an action in state court for negligence or other misconduct. See Lindsey v. Corrections Corp. of

America, No. 07-3067-EFM, 2009 WL 2703691, at *7 (D. Kan. Aug. 25, 2009) (Kansas law

generally provides an inmate with a remedy against CCA employees for negligence and for actions

amounting to violations of federal constitutional rights); see also Menteer v. Applebee, No. 04-

3054-MLB, 2008 WL 2649504, at *8-9 (D. Kan. June 27, 2008) (plaintiff’s state law negligence

claim found to be equally effective, alternative cause of action to Bivens claim). In addition, “[i]n



                                                  4
Kansas, a prisoner may attack the terms and conditions of his or her confinement as being

unconstitutional through a petition filed under K.S.A. 60-1501.” Harris v. Corr. Corp. of Am.

Leavenworth Det. Ctr., No. 16-3068-SAC-DJW, 2016 WL 6164208, at *3 (citing Jamerson v.

Heimgarnter, 326 P.3d 1091, at *1 (Kan. App. June 20, 2014) (unpublished)). Because Plaintiff

has an alternative cause of action pursuant to Kansas state law, he is precluded from asserting a

Bivens action in federal court against CoreCivic or its employees.

Conclusion

       For the above-stated reasons, Plaintiff has not stated a claim upon which relief may be

granted in this Court. Therefore, the complaint must be dismissed under 28 U.S.C. § 1915A and

28 U.S.C. § 1915(e).

       IT IS THEREFORE ORDERED that Plaintiff’s complaint is dismissed.

       IT IS FURTHER ORDERED that Plaintiff’s motion for extension of time to submit the

initial partial filing fee (ECF No. 7) is denied as moot, as he subsequently paid the initial fee.

       IT IS FURTHER ORDERED that Plaintiff’s motion for extension of time (ECF No. 9)

to file a response to the order to show cause is also denied as moot. Plaintiff subsequently filed

his response, and it was considered by the Court.

       IT IS SO ORDERED.

       Dated in Topeka, Kansas, on this 15th day of November, 2019.

                                               s/_Sam A. Crow_____
                                               SAM A. CROW
                                               U.S. Senior District Judge




                                                  5
